Citation Nr: 1217338	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for radicular pain, right lower extremity, to include as secondary to a service-connected lower back disability. 

2.  Entitlement to service connection for degenerative disc disease (DDD), cervical spine. 

3.  Entitlement to service connection for peripheral neuropathy, left upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a county service officer


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1996, including service in the Southwest Asia Theater of Operations from September 1990 to April 1991.  Commendations and awards include a Southwest Asia Service Medal with two Bronze Service Stars and a Saudi/Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, which denied entitlement to a total disability based on individual unemployability (TDIU); and on appeal from an August 2007 rating decision, which denied, in pertinent part, service connection for bilateral lower extremity radiculopathy; DDD, cervical spine; and bilateral upper extremity peripheral neuropathy.  The August 2007 decision also found that there was no new and material with regard to a previously denied claim of entitlement to service connection for fibromyalgia.  These decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2009 the Veteran, and a county service officer, who appeared with a representative from The American Legion, testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Nashville, Tennessee.  The transcript of that hearing is of record. 

In September 2009, the Board reopened the claim of entitlement to service connection for fibromyalgia on the basis that new and material evidence had been received, and remanded the issues of entitlement to service connection for radicular pain, left lower extremity; radicular pain, right lower extremity; both to include as secondary to a service-connected lower back disability; DDD, cervical spine; peripheral neuropathy, left upper extremity; peripheral neuropathy, right upper extremity; fibromyalgia; and entitlement to a TDIU, for additional development.  The file has now been returned to the Board for further consideration.

Subsequent to the development directed by the Board in its September 2009 remand, by an October 2010 rating decision of the Remand and Rating Development Team at the RO in Huntington, West Virginia, service connection was granted for radiculopathy, left lower extremity, to include as secondary to a service-connected back disability, and fibromyalgia.  Also, by a July 2011 rating decision of the Appeals Management Center (AMC), a TDIU was granted.  Thus, the October 2010 and July 2011 actions represent full grants of the benefits sought as to the Veteran's claims of entitlement to service connection for radiculopathy, left lower extremity, to include as secondary to a service-connected back disability; fibromyalgia; and a TDIU, and the Board will confine its consideration to the issues set forth on the decision title page.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file, beyond that of the report of the January 2011 VA examination, are dated in March 2010.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this regard, the Board also notes that at the time of the Veteran's May 2009 Board hearing, he asserted that he was currently seeing a chiropractor for his back and leg complaints.  While there are numerous VA and private treatment records associated with the claims file, and it is clear that the Veteran undergoes significant health care for a number of concerns, there does not appear to be of record any current private chiropractic records.  On remand, the AMC must attempt to obtain and associate with the claims file any outstanding private chiropractic records, pertaining to the issues currently on appeal.

The Veteran seeks service connection for radicular pain, right lower extremity, to include as secondary to a service-connected lower back disability; DDD, cervical spine; peripheral neuropathy, left upper extremity; and peripheral neuropathy, right upper extremity.  The Veteran asserts that he injured his cervical spine during active service, in the same motor vehicle accident in the Persian Gulf wherein he injured his lumbar spine, which has been service connected.  While service connection is not yet in effect for DDD, cervical spine, the Veteran asserts that his peripheral neuropathy of the bilateral upper extremities is related to such DDD, cervical spine.

Service treatment records dated in March 1988 indicate that the Veteran complained of low back and left shoulder pain and was diagnosed with a myofascial strain of the left trapezius.  Service treatment records dated in October 1990 indicate that the Veteran was involved in a motor vehicle accident and was placed on a backboard and provided a cervical collar.  He was diagnosed with low back pain.  Service treatment records dated in June 1991 indicate that the Veteran was involved in a stabbing incident and was stabbed in the back of the right shoulder.  Service treatment records dated in July 1995 indicate that he complained of neck pain, and reported that he had experienced such since his time in the Persian Gulf.  Results of X-ray examination at that time revealed normal results and no diagnosis was made.  At the time of an undated Report of Medical History that appears to have been conducted for the purpose of separation from service, the Veteran reported a history of bone, joint, or other deformity.  
On VA compensation examination in February 2010, the examiner noted the Veteran's in-service motor vehicle accident.  He noted that the Veteran was placed on a backboard, provided a cervical collar, and that he reported severe neck pain since that time.  Subsequent to review of the claims file and physical examination, the examiner opined that the Veteran's cervical spine disability was less likely as not caused by or the result of the in-service motor vehicle accident.  He reasoned that the Veteran's service treatment records dated at the time of the accident indicate that he complained of low back pain and there were no cervical tenderness or symptoms noted.  He reasoned that a 1995 X-ray examination revealed normal results.  

The examiner, however, does not appear to have considered the Veteran's lay statements in giving the rationale for his opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  As noted above, there are service treatment records indicating that the Veteran complained of neck pain during service.  The Veteran, during the course of the appeal, has asserted that his neck pain began during service, at the time of the motor vehicle accident, and has persisted since.  Without comment upon such lay statements, the opinion rendered in February 2010 is thus inadequate and the Board seeks an adequate medical opinion, with rationale, specifically considering the Veteran's lay statements.  

The VA examiner in February 2010, also opined that there was no objective evidence of neurological impairment of the right lower extremity and bilateral 
upper extremities.  Included in the February 2010 examination report were results of VA electromyography (EMG) and nerve conduction studies (NCS) of the left extremities, dated in August 2007, revealing normal results.  However, review of the claims file indicates that the record of the VA EMG dated in August 2007, conducted in conjunction with the Veteran's June 2007 VA examination, revealed abnormal results, with mild left ulnar neuropathy.  The portion indicating such abnormality was not included in the February 2010 VA examination report.  Further, the June 2007 examination report included a notation that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.  The Board notes that it does not appear that any right extremity was tested using EMG or NCS.  

Thus, it remains unclear to the Board the precise nature of any neurological impairment of the right extremities, and the relationship of such to service; and whether the mild left ulnar neuropathy found in August 2007 is related to service, to include any service-related cervical spine disability.  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, the Board has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records pertaining to the claims on appeal and maintained by the VA Medical Center (VAMC) in Nashville, Tennessee, dated from March 2010 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

2.  Send the Veteran a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private treatment records from the chiropractor to which he referred during his September 2009 Board hearing and pertaining to the issues on currently on appeal.  Subsequent to the return of the VA Forms 21-4142 from the Veteran, obtain and associate with his claims file such private treatment records.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

3.  Subsequent to obtaining or attempting to obtain the above-described VA and private treatment records, schedule the Veteran for a VA examination with an appropriate provider.  

(a)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disability was incurred in service, or is otherwise related to service, specifically to include his October 1990 motor vehicle accident, or any other incident of service.

(1)  If the examiner finds that a cervical spine disability is not related to service, the examiner should state 1) whether a service-connected disability or the combination of any service-connected disabilities, including mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and/or sesamoid bone fracture of the left foot caused a cervical spine disability.
(2)  If a service connected disability or combination of service-connected disabilities do not cause a cervical spine disability, state whether a service-connected disability or the combination of service-connected disability aggravates (increases the severity of such disability beyond the natural progression of the disease-permanently worsens the cervical spine disability).  If so, please state the baseline level of severity, as well as the disability which is due to aggravation.

In this regard, the examiner should consider the Veteran's statements regarding the in-service injury in which his neck pain began during active service in the Persian Gulf, and his statements of continuous symptoms of neck pain after service.  Dalton, 21 Vet. App. 23.

(b)  The examiner must provide all pertinent diagnoses related to the neurological impairment of the right lower extremity, if any.  All indicated tests should be conducted.  If no diagnosis is rendered, the examiner must specifically comment upon the June 2007 notation that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.
The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability characterized by radicular pain, right lower extremity, or any other neurological impairment found is proximately due to, or the result of, his service-connected back disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not (i.e. at least a 50-50 probability) that the disability characterized by radicular pain, right lower extremity, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected back disability, or any other service-connected disability/disabilities.  The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

If aggravation is found, the examiner should identify the baseline level of disability prior to aggravation and identify that aspect of the disability which is due to aggravation.

(c)  The examiner must provide all pertinent diagnoses related to the neurological impairment of the bilateral upper extremities, if any.  All indicated tests should be conducted.  If no diagnosis is rendered, the examiner must specifically comment upon the findings of mild left ulnar neuropathy found on VA EMG in August 2007, and the June 2007 notation that the Veteran presented with diffuse peripheral nerve paresthesias that did not follow specific dermatomal or peripheral nerve pattern.

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran currently has peripheral neuropathy, left upper extremity, or any other neurological impairment of the left upper extremity which was incurred in service, or is otherwise related to service, specifically to include his March 1988 myofascial strain of the left trapezius.  

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran currently has peripheral neuropathy, right upper extremity or any other neurological disorder of the right upper extremity which was incurred in service, or is otherwise related to service, specifically to include his June 1991 stabbing incident wherein he was stabbed in the back of the right shoulder.  

If the examiner determines that the Veteran's cervical spine disability was incurred in service, or is otherwise related to service, the examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any found peripheral neuropathy of either upper extremity, or any other neurological disorder of the upper extremities is proximately due to, caused by, or the result of, his service related cervical spine disability or any other service-connected disability/disabilities.   The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not (at least a 50 percent probability) that peripheral neuropathy of either upper extremity, or any other neurological disorder found has been aggravated (made permanently worse beyond the natural progression of the disease) by a service related cervical spine disability or any other service-connected disability/disabilities.  The examiner should be informed of the Veteran's service-connected disabilities which are to date include: mechanical low back pain, fibromyalgia, right ankle stress fracture, left ankle stress fracture, radiculopathy of the left lower extremity, and sesamoid bone fracture of the left foot.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


